IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA F | LL. E D
BILLINGS DIVISION

DEC 05 2019
Clerk, U S District Court
UNITED STATES OF AMERICA, ee
CR 19-50-BLG-SPW =
Plaintiff,
VS. ORDER
HARLEY MATTHEW ISIS
MCMILLAN
Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that the Change of Plea Hearing set for Friday,
December 6, 2019 at 3:30 p.m. is VACATED and RESET to commence on
Tuesday, December 17, 2019 at 10:30 a.m. in the James F. Battin U.S.
Courthouse, Billings, Montana, at which time the court will consider his motion to
change his plea of not guilty to a plea of guilty. The time between December 2,
2019 and December 17, 2019 is excludable under the Speedy Trial Act, 18 U.S.C.
§3161(h)(1)(D).

Sf—
DATED this 5 __ day of December, 2019.

ss peace fe OX
“SUSAN P. WATTERS
U.S. DISTRICT JUDGE

 
